      Case: 1:21-cv-01827 Document #: 1 Filed: 04/06/21 Page 1 of 25 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

MANCHESTER UNITED FOOTBALL
CLUB LIMITED, TOTTENHAM HOTSPUR                     Case No. 21-cv-01827
LIMITED, and THE LIVERPOOL
FOOTBALL CLUB AND ATHLETIC
GROUNDS LIMITED,

                        Plaintiffs,

       v.

THE PARTNERSHIPS AND
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A,”
                        Defendants.


                                        COMPLAINT

       Plaintiffs Manchester United Football Club Limited (“MUFC”), Tottenham Hotspur

Limited (“THFC”), and The Liverpool Football Club and Athletic Grounds Limited (“LFC”)

(collectively, “Plaintiffs”) hereby bring the present action against the Partnerships and

Unincorporated Associations identified on Schedule A attached hereto (collectively,

“Defendants”) and allege as follows:

                               I. JURISDICTION AND VENUE

       1.     This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq., 28 U.S.C. § 1338(a)-(b)

and 28 U.S.C. § 1331.

       2.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants since each of the Defendants directly

targets business activities toward consumers in the United States, including Illinois, through at
         Case: 1:21-cv-01827 Document #: 1 Filed: 04/06/21 Page 2 of 25 PageID #:2




least the fully interactive, e-commerce stores1 operating under the seller aliases identified in

Schedule A attached hereto (the “Seller Aliases”). Specifically, Defendants have targeted sales

to Illinois residents by setting up and operating e-commerce stores that target United States

consumers using one or more Seller Aliases, offer shipping to the United States, including

Illinois, accept payment in U.S. dollars and, on information and belief, have sold products using

infringing and counterfeit versions of Plaintiffs’ trademarks to residents of Illinois. Each of the

Defendants is committing tortious acts in Illinois, is engaging in interstate commerce, and has

wrongfully caused Plaintiffs substantial injury in the State of Illinois.

                                         II. INTRODUCTION

          3.      This action has been filed by Plaintiffs to combat e-commerce store operators who

trade upon Plaintiffs’ reputations and goodwill by offering for sale and/or selling unauthorized

and unlicensed products, including apparel and other products using infringing and counterfeit

versions of Plaintiffs’ federally registered trademarks (the “Counterfeit Products”). Plaintiffs

MUFC, THFC and LFC are all professional football clubs participating in the English Premier

League (“EPL” or “Premier League”) which is the top level of the English football league

system. In collaboration with Premier League, Plaintiffs have established programs of trademark

protection and enforcement. Premier League and Plaintiffs regularly investigate suspicious e-

commerce stores and enforce their trademark rights to prevent the sale of Counterfeit Products.

          4.      Defendants create e-commerce stores operating under one or more Seller Aliases

that are advertising, offering for sale, and selling Counterfeit Products to unknowing consumers.

E-commerce stores operating under the Seller Aliases share unique identifiers, establishing a

logical relationship between them and that Defendants’ counterfeiting operation arises out of the

same transaction, occurrence, or series of transactions or occurrences. Defendants attempt to

1
    The e-commerce store urls are listed on Schedule A hereto under the Online Marketplaces.
                                                     2
      Case: 1:21-cv-01827 Document #: 1 Filed: 04/06/21 Page 3 of 25 PageID #:3




avoid and mitigate liability by operating under one or more Seller Aliases to conceal both their

identities and the full scope and interworking of their counterfeiting operation. Plaintiffs are

forced to file this action to combat Defendants’ counterfeiting of their registered trademarks, as

well as to protect unknowing consumers from purchasing Counterfeit Products over the Internet.

Plaintiffs have been and continue to be irreparably damaged through consumer confusion,

dilution, and tarnishment of their valuable trademarks as a result of Defendants’ actions and seek

injunctive and monetary relief.

                                      III. THE PARTIES

Plaintiffs

Plaintiff Manchester United Football Club Limited

       5.      Plaintiff Manchester United Football Club Limited (“MUFC”) is a professional

football club that competes in the Premier League with its principal place of business in Old

Trafford, Greater Manchester, England.

       6.      MUFC is, in part, engaged in the business of producing, manufacturing, and

distributing throughout the world, including within this judicial district, premium, athletic

apparel, accessories and other products under federally registered trademarks. For generations,

the MUFC brand has been one of the undisputed world leaders in the field of apparel and

accessories, including those which prominently display the famous, internationally recognized,

and federally registered trademarks of MUFC (collectively, the “MUFC Products”).

       7.      MUFC Products have become enormously popular and even iconic, driven by the

brand’s arduous quality standards and innovative design. Among the purchasing public, genuine

MUFC Products are instantly recognizable as such. In the United States and around the world,

MUFC’s brand has come to symbolize high quality, and MUFC Products are among the most

recognizable in the world. In July 2012, MUFC was ranked first by Forbes magazine in its list of
                                                3
     Case: 1:21-cv-01827 Document #: 1 Filed: 04/06/21 Page 4 of 25 PageID #:4




the ten most valuable sports team brands, valuing the MUFC brand at $2.23 billion. MUFC

Products are distributed and sold to consumers through retailers throughout the United States,

including through authorized retailers in Illinois such as DICK’s Sporting Goods and other

sporting goods stores, and through the official manutd.com website.

       8.     MUFC incorporates a variety of distinctive marks in the design of its various

MUFC Products. As a result of its long-standing use, MUFC owns common law trademark

rights in its MUFC trademarks. MUFC has also registered its trademarks with the United States

Patent and Trademark Office.     MUFC Products typically include at least one of MUFC’s

registered trademarks. Often several MUFC marks are displayed on a single MUFC Product.

MUFC uses its trademarks in connection with the marketing of its MUFC Products, including

the following registered marks which are collectively referred to as the “MUFC Trademarks.”

                 Registration
                                                   Trademark
                  Number



                  2,556,390




                  2,864,029




                  3,214,435




                  3,369,663




                                               4
Case: 1:21-cv-01827 Document #: 1 Filed: 04/06/21 Page 5 of 25 PageID #:5




         Registration
                                       Trademark
          Number



           4,214,045




           4,797,705




           4,843,297




           4,929,771



           5,029,049




           5,303,910




           5,663,479




                                   5
Case: 1:21-cv-01827 Document #: 1 Filed: 04/06/21 Page 6 of 25 PageID #:6




         Registration
                                       Trademark
          Number




           5,809,198




           5,847,510



           5,887,591




           5,899,493




           5,905,684




           5,923,245




           5,963,828


           6,104,053

                                   6
     Case: 1:21-cv-01827 Document #: 1 Filed: 04/06/21 Page 7 of 25 PageID #:7




       9.       The above registrations for the MUFC Trademarks are valid, subsisting, in full

force and effect, and many are incontestable pursuant to 15 U.S.C. § 1065.         The MUFC

Trademarks have been used exclusively and continuously by MUFC, and have never been

abandoned. The registrations for the MUFC Trademarks constitute prima facie evidence of their

validity and of MUFC’s exclusive right to use the MUFC Trademarks pursuant to 15 U.S.C. §

1057(b).     Attached hereto as Exhibit 1 are true and correct copies of the United States

Registration Certificates for the MUFC Trademarks included in the above table.

       10.      The MUFC Trademarks are exclusive to MUFC, and are displayed extensively on

MUFC Products and in MUFC’s marketing and promotional materials. Typically, one or more

of the MUFC Trademarks are included on MUFC Products. MUFC Products have long been

among the most popular of their kind in the world and have been extensively promoted and

advertised at great expense.    In fact, MUFC has expended millions of dollars annually in

advertising, promoting and marketing featuring the MUFC Trademarks. MUFC Products have

also been the subject of extensive unsolicited publicity resulting from their high-quality,

innovative designs and renown as desired items. Because of these and other factors, the MUFC

name and the MUFC Trademarks have become famous throughout the United States.

       11.      The MUFC Trademarks are distinctive when applied to the MUFC Products,

signifying to the purchaser that the products come from MUFC and are manufactured to

MUFC’s quality standards. Whether MUFC manufactures the products itself or licenses others

to do so, MUFC has ensured that products bearing its trademarks are manufactured to the highest

quality standards. The MUFC Trademarks have achieved tremendous fame and recognition,

which has only added to the inherent distinctiveness of the marks. As such, the goodwill

associated with the MUFC Trademarks is of incalculable and inestimable value to MUFC.



                                               7
     Case: 1:21-cv-01827 Document #: 1 Filed: 04/06/21 Page 8 of 25 PageID #:8




         12.   For many years, MUFC Products have been promoted and sold at the official

manutd.com website. Sales of MUFC Products via the manutd.com website are significant. The

manutd.com website features proprietary content, images and designs exclusive to MUFC.

         13.   MUFC’s innovative marketing and product designs have enabled MUFC to

achieve widespread recognition and fame and have made the MUFC Trademarks some of the

most well-known marks in the industry. The widespread fame, outstanding reputation, and

significant goodwill associated with the MUFC brand have made the MUFC Trademarks

valuable assets of MUFC.

         14.   MUFC has expended substantial time, money, and other resources in developing,

advertising and otherwise promoting the MUFC Trademarks. As a result, products bearing the

MUFC Trademarks are widely recognized and exclusively associated by consumers, the public,

and the trade as being high-quality products sourced from MUFC. MUFC is a multi-million-

dollar operation, and MUFC Products have become among the most popular of their kind in the

world.

Plaintiff Tottenham Hotspur Limited

         15.   Plaintiff Tottenham Hotspur Limited (“THFC”) is a professional football club

based in Tottenham, England, that competes in the Premier League.

         16.   THFC is, in part, engaged in the business of producing, manufacturing and

distributing throughout the world, including within this judicial district, premium, athletic

apparel, accessories and other products under federally registered trademarks. For generations,

the THFC brand has been one of the undisputed leaders in the field of apparel and accessories,

including those which prominently display the famous, internationally recognized, and federally

registered trademarks of THFC (collectively, the “THFC Products”).



                                              8
     Case: 1:21-cv-01827 Document #: 1 Filed: 04/06/21 Page 9 of 25 PageID #:9




         17.   THFC Products have become enormously popular and even iconic, driven by the

brand’s arduous quality standards and innovative design. In 2019, Tottenham Hotspur Football

Club was ranked by Forbes magazine as the world's ninth-most-valuable football club, valued at

$1.624 billion. Among the purchasing public, genuine THFC Products are instantly recognizable

as such. In the United States and around the world, the THFC brand has come to symbolize high

quality, and THFC Products are among the most recognizable apparel and accessories in the

world.

         18.   THFC Products are distributed and sold to consumers through retailers throughout

the United States, including through authorized retailers in Illinois such as DICK’s Sporting

Goods and other sporting goods stores, and through the official tottenhamhotspur.com website.

         19.   THFC incorporates a variety of distinctive marks in the design of its various

THFC Products. As a result of its long-standing use, THFC owns common law trademark rights

in its THFC trademarks. THFC has also registered its trademarks with the United States Patent

and Trademark Office. THFC Products typically include at least one of THFC’s registered

trademarks. Often several THFC marks are displayed on a single THFC Product. THFC uses its

trademarks in connection with the marketing of its THFC Products, including the following

registered marks which are collectively referred to as the “THFC Trademarks.”

                 Registration
                                                   Trademark
                  Number
                  2,952,962




                                               9
Case: 1:21-cv-01827 Document #: 1 Filed: 04/06/21 Page 10 of 25 PageID #:10




          Registration
                                         Trademark
           Number
           2,952,963




            2,980,045           TOTTENHAM HOTSPUR
            4,903,214




            4,903,250




            4,903,251




            4,903,257




            4,920,020             TO DARE IS TO DO

                                    10
    Case: 1:21-cv-01827 Document #: 1 Filed: 04/06/21 Page 11 of 25 PageID #:11




                  Registration
                                                   Trademark
                   Number
                   4,929,549




                   4,980,204                     THFC
                   5,005,438                   HOTSPUR
                   5,005,441              TOTTENHAM HOTSPUR
                   5,051,631               HOTSPUR HERITAGE
                   5,139,349                     COYS
                   5,664,308




       20.      The above registrations for the THFC Trademarks are valid, subsisting, in full

force and effect, and many are incontestable pursuant to 15 U.S.C. § 1065.         The THFC

Trademarks have been used exclusively and continuously by THFC, and have never been

abandoned. The registrations for the THFC Trademarks constitute prima facie evidence of their

validity and of THFC’s exclusive right to use the THFC Trademarks pursuant to 15 U.S.C. §

1057(b).     Attached hereto as Exhibit 2 are true and correct copies of the United States

Registration Certificates for the THFC Trademarks included in the above table.

       21.      The THFC Trademarks are exclusive to THFC, and are displayed extensively on

THFC Products and in THFC’s marketing and promotional materials. Typically, one or more of

the THFC Trademarks are included on THFC Products. THFC Products have long been among
                                              11
    Case: 1:21-cv-01827 Document #: 1 Filed: 04/06/21 Page 12 of 25 PageID #:12




the most popular of their kind in the world and have been extensively promoted and advertised at

great expense.   In fact, THFC has expended millions of dollars annually in advertising,

promoting and marketing featuring the THFC Trademarks. THFC Products have also been the

subject of extensive unsolicited publicity resulting from their high-quality, innovative designs

and renown as desired items. Because of these and other factors, the THFC name and the THFC

Trademarks have become famous throughout the United States.

        22.   The THFC Trademarks are distinctive when applied to the THFC Products,

signifying to the purchaser that the products come from THFC and are manufactured to THFC’s

quality standards. Whether THFC manufactures the products itself or licenses others to do so,

THFC has ensured that products bearing its trademarks are manufactured to the highest quality

standards. The THFC Trademarks have achieved tremendous fame and recognition, which has

only added to the inherent distinctiveness of the marks. As such, the goodwill associated with

the THFC Trademarks is of incalculable and inestimable value to THFC.

        23.   For many years, THFC Products have been promoted and sold at the official

tottenhamhotspur.com website. Sales of THFC Products via the tottenhamhotspur.com website

are significant. The tottenhamhotspur.com website features proprietary content, images and

designs exclusive to THFC.

        24.   THFC’s innovative marketing and product designs have enabled THFC to achieve

widespread recognition and fame and have made the THFC Trademarks some of the most well-

known marks in the industry. The widespread fame, outstanding reputation, and significant

goodwill associated with the THFC brand have made the THFC Trademarks valuable assets of

THFC.

        25.   THFC has expended substantial time, money, and other resources in developing,

advertising and otherwise promoting the THFC Trademarks. As a result, products bearing the
                                              12
    Case: 1:21-cv-01827 Document #: 1 Filed: 04/06/21 Page 13 of 25 PageID #:13




THFC Trademarks are widely recognized and exclusively associated by consumers, the public,

and the trade as being high-quality products sourced from THFC. THFC is a multi-million-

dollar operation, and THFC Products have become among the most popular of their kind in the

world.

Plaintiff The Liverpool Football Club and Athletic Grounds Limited

         26.   Plaintiff The Liverpool Football Club and Athletic Grounds Limited (“LFC”) is a

professional football club based in Liverpool, England, that competes in the Premier League.

         27.   LFC is, in part, engaged in the business of producing, manufacturing, and

distributing throughout the world, including within this judicial district, premium, athletic

apparel, accessories and other products under federally registered trademarks. For generations,

LFC has been one of the undisputed leaders in the field of apparel and accessories, including

those which prominently display the famous, internationally recognized, and federally registered

trademarks of LFC (collectively, the “LFC Products”).

         28.   LFC Products have become enormously popular and even iconic, driven by the

brand’s arduous quality standards and innovative design. In 2019, Liverpool Football Club was

ranked by Forbes magazine as the world's eighth-most-valuable football club, valued at $2.183

billion. Among the purchasing public, genuine LFC Products are instantly recognizable as such.

In the United States and around the world, the LFC brand has come to symbolize high quality,

and LFC Products are among the most recognizable apparel and accessories in the world.

         29.   LFC Products are distributed and sold to consumers through retailers throughout

the United States, including through authorized retailers in Illinois such as DICK’s Sporting

Goods and other sporting goods stores, and through the official liverpoolfc.com website.

         30.   LFC incorporates a variety of distinctive marks in the design of its various LFC

Products. As a result of its long-standing use, LFC owns common law trademark rights in its
                                               13
    Case: 1:21-cv-01827 Document #: 1 Filed: 04/06/21 Page 14 of 25 PageID #:14




LFC trademarks. LFC has also registered its trademarks with the United States Patent and

Trademark Office. LFC Products typically include at least one of LFC’s registered trademarks.

Often several LFC marks are displayed on a single LFC Product. LFC uses its trademarks in

connection with the marketing of its LFC Products, including the following marks which are

collectively referred to as the “LFC Trademarks.”

                      Registration
                                                    Trademark
                       Number




                       3,307,401




                       3,867,538




                                              14
    Case: 1:21-cv-01827 Document #: 1 Filed: 04/06/21 Page 15 of 25 PageID #:15




                      Registration
                                                    Trademark
                       Number




                        4,169,888




                        5,089,345             THE NORMAL ONE

       31.     The above registrations for the LFC Trademarks are valid, subsisting, in full force

and effect, and many are incontestable pursuant to 15 U.S.C. § 1065. The LFC Trademarks have

been used exclusively and continuously by LFC, and have never been abandoned.                 The

registrations for the LFC Trademarks constitute prima facie evidence of their validity and of

LFC’s exclusive right to use the LFC Trademarks pursuant to 15 U.S.C. § 1057(b). Attached

hereto as Exhibit 3 are true and correct copies of the United States Registration Certificates for

the LFC Trademarks included in the above table.

       32.     The LFC Trademarks are exclusive to LFC, and are displayed extensively on LFC

Products and in LFC’s marketing and promotional materials. Typically, one or more of the LFC

Trademarks are included on LFC Products. LFC Products have long been among the most

popular of their kind in the world and have been extensively promoted and advertised at great

expense. In fact, LFC has expended millions of dollars annually in advertising, promoting and

marketing featuring the LFC Trademarks. LFC Products have also been the subject of extensive

                                               15
    Case: 1:21-cv-01827 Document #: 1 Filed: 04/06/21 Page 16 of 25 PageID #:16




unsolicited publicity resulting from their high-quality, innovative designs and renown as desired

items. Because of these and other factors, the LFC name and the LFC Trademarks have become

famous throughout the United States.

       33.     The LFC Trademarks are distinctive when applied to the LFC Products,

signifying to the purchaser that the products come from LFC and are manufactured to LFC’s

quality standards. Whether LFC manufactures the products itself or licenses others to do so,

LFC has ensured that products bearing its trademarks are manufactured to the highest quality

standards. The LFC Trademarks have achieved tremendous fame and recognition, which has

only added to the inherent distinctiveness of the marks. As such, the goodwill associated with

the LFC Trademarks is of incalculable and inestimable value to LFC.

       34.     For many years, LFC Products have been promoted and sold at the official

liverpoolfc.com website. Sales of LFC Products via the liverpoolfc.com website are significant.

The liverpoolfc.com website features proprietary content, images and designs exclusive to LFC.

       35.     LFC’s innovative marketing and product designs have enabled LFC to achieve

widespread recognition and fame and have made the LFC Trademarks some of the most well-

known marks in the industry. The widespread fame, outstanding reputation, and significant

goodwill associated with the LFC brand have made the LFC Trademarks valuable assets of LFC.

       36.     LFC has expended substantial time, money, and other resources in developing,

advertising and otherwise promoting the LFC Trademarks. As a result, products bearing the

LFC Trademarks are widely recognized and exclusively associated by consumers, the public, and

the trade as being high-quality products sourced from LFC. LFC is a multi-million-dollar

operation, and LFC Products have become among the most popular of their kind in the world.

       37.     The MUFC Trademarks, THFC Trademarks and LFC Trademarks are collectively

referred to herein as “Plaintiffs’ Trademarks.”
                                                  16
    Case: 1:21-cv-01827 Document #: 1 Filed: 04/06/21 Page 17 of 25 PageID #:17




       38.     The MUFC Products, THFC Products and LFC Products are collectively referred

to herein as “Plaintiffs’ Products.”

The Defendants

       39.     Defendants are individuals and business entities of unknown makeup who own

and/or operate one or more of the e-commerce stores under at least the Seller Aliases identified

on Schedule A and/or other seller aliases not yet known to Plaintiffs. On information and belief,

Defendants reside and/or operate in the People’s Republic of China or other foreign jurisdictions

with lax trademark enforcement systems, or redistribute products from the same or similar

sources in those locations. Defendants have the capacity to be sued pursuant to Federal Rule of

Civil Procedure 17(b).

       40.     On information and belief, Defendants, either individually or jointly, operate one

or more e-commerce stores under the Seller Aliases listed in Schedule A attached hereto. Tactics

used by Defendants to conceal their identities and the full scope of their operation make it

virtually impossible for Plaintiffs to learn Defendants’ true identities and the exact interworking

of their counterfeit network. If Defendants provide additional credible information regarding

their identities, Plaintiffs will take appropriate steps to amend the Complaint.

                         IV. DEFENDANTS’ UNLAWFUL CONDUCT

       41.     The success of Plaintiffs’ brands has resulted in their significant counterfeiting.

Consequently, Plaintiffs have a worldwide anti-counterfeiting program and regularly investigate

suspicious e-commerce stores identified in proactive Internet sweeps and reported by consumers.

In recent years, Plaintiffs have identified numerous fully interactive, e-commerce stores,

including those operating under the Seller Aliases, which were offering for sale and/or selling

Counterfeit Products to consumers in this Judicial District and throughout the United States. E-

commerce sales, including through e-commerce stores like those of Defendants, have resulted in
                                                 17
       Case: 1:21-cv-01827 Document #: 1 Filed: 04/06/21 Page 18 of 25 PageID #:18




a sharp increase in the shipment of unauthorized products into the United States. Exhibit 4,

Excerpts from Fiscal Year 2018 U.S. Customs and Border Protection (“CBP”) Intellectual

Property Seizure Statistics Report. Over 90% of all CBP intellectual property seizures were

smaller international mail and express shipments (as opposed to large shipping containers). Id.

Over 85% of CBP seizures originated from mainland China and Hong Kong. Id. Counterfeit

and pirated products account for billions in economic losses, resulting in tens of thousands of lost

jobs for legitimate businesses and broader economic losses, including lost tax revenue.

         42.   Third party service providers like those used by Defendants do not adequately

subject new sellers to verification and confirmation of their identities, allowing counterfeiters to

“routinely use false or inaccurate names and addresses when registering with these e-commerce

platforms.” Exhibit 5, Daniel C.K. Chow, Alibaba, Amazon, and Counterfeiting in the Age of

the Internet, 40 NW. J. INT’L L. & BUS. 157, 186 (2020); see also, report on “Combating

Trafficking in Counterfeit and Pirated Goods” prepared by the U.S. Department of Homeland

Security’s Office of Strategy, Policy, and Plans (Jan. 24, 2020) attached as Exhibit 6 and finding

that on “at least some e-commerce platforms, little identifying information is necessary for a

counterfeiter to begin selling” and recommending that “[s]ignificantly enhanced vetting of third-

party sellers” is necessary. Counterfeiters hedge against the risk of being caught and having their

websites taken down from an e-commerce platform by preemptively establishing multiple virtual

store-fronts. Exhibit 6 at p. 22. Since platforms generally do not require a seller on a third-party

marketplace to identify the underlying business entity, counterfeiters can have many different

profiles that can appear unrelated even though they are commonly owned and operated. Exhibit

6 at p. 39. Further, “E-commerce platforms create bureaucratic or technical hurdles in helping

brand owners to locate or identify sources of counterfeits and counterfeiters.” Exhibit 5 at 186-

187.
                                                18
    Case: 1:21-cv-01827 Document #: 1 Filed: 04/06/21 Page 19 of 25 PageID #:19




       43.     Defendants have targeted sales to Illinois residents by setting up and operating e-

commerce stores that target United States consumers using one or more Seller Aliases, offer

shipping to the United States, including Illinois, accept payment in U.S. dollars and, on

information and belief, have sold Counterfeit Products to residents of Illinois.

       44.     Defendants concurrently employ and benefit from substantially similar

advertising and marketing strategies. For example, Defendants facilitate sales by designing the

e-commerce stores operating under the Seller Aliases so that they appear to unknowing

consumers to be authorized online retailers, outlet stores, or wholesalers. E-commerce stores

operating under the Seller Aliases appear sophisticated and accept payment in U.S. dollars via

credit cards, Alipay, Amazon Pay, Western Union and/or PayPal. E-commerce stores operating

under the Seller Aliases often include content and images that make it very difficult for

consumers to distinguish such stores from an authorized retailer. Plaintiffs have not licensed or

authorized Defendants to use any of the Plaintiffs’ Trademarks, and none of the Defendants are

authorized retailers of genuine Plaintiffs’ Products.

       45.     Many Defendants also deceive unknowing consumers by using Plaintiffs’

Trademarks without authorization within the content, text, and/or meta tags of their e-commerce

stores in order to attract various search engines crawling the Internet looking for websites

relevant to consumer searches for Plaintiffs’ Products. Other e-commerce stores operating under

Seller Aliases omit using Plaintiffs’ Trademarks in the item title to evade enforcement efforts

while using strategic item titles and descriptions that will trigger their listings when consumers

are searching for Plaintiffs’ Products.

       46.     On information and belief, Defendants have engaged in fraudulent conduct when

registering the Seller Aliases by providing false, misleading and/or incomplete information to e-

commerce platforms.       On information and belief, certain Defendants have anonymously
                                                 19
    Case: 1:21-cv-01827 Document #: 1 Filed: 04/06/21 Page 20 of 25 PageID #:20




registered and maintained Seller Aliases to prevent discovery of their true identities and the

scope of their e-commerce operation.

       47.     On information and belief, Defendants regularly register or acquire new seller

aliases for the purpose of offering for sale and selling Counterfeit Products. Such seller alias

registration patterns are one of many common tactics used by the Defendants to conceal their

identities and the full scope and interworking of their counterfeiting operation, and to avoid

being shut down.

       48.     Even though Defendants operate under multiple fictitious aliases, the e-commerce

stores operating under the Seller Aliases often share unique identifiers, such as templates with

common design elements that intentionally omit any contact information or other information for

identifying Defendants or other Seller Aliases they operate or use. E-commerce stores operating

under the Seller Aliases include other notable common features, such as use of the same

registration patterns, accepted payment methods, check-out methods, keywords, illegitimate

search engine optimization (SEO), advertising tactics, similarities in price and quantities, the

same incorrect grammar and misspellings, and/or the use of the same text and images.

Additionally, Counterfeit Products for sale by the Seller Aliases bear similar irregularities and

indicia of being counterfeit to one another, suggesting that the Counterfeit Products were

manufactured by and come from a common source and that Defendants are interrelated.

       49.     On information and belief, Defendants are in constant communication with each

other and regularly participate in QQ.com chat rooms and through websites such as

sellerdefense.cn, kaidianyo.com and kuajingvs.com regarding tactics for operating multiple

accounts, evading detection, pending litigation, and potential new lawsuits.

       50.     Counterfeiters such as Defendants typically operate under multiple seller aliases

and payment accounts so that they can continue operation in spite of Plaintiffs’ enforcement
                                                20
     Case: 1:21-cv-01827 Document #: 1 Filed: 04/06/21 Page 21 of 25 PageID #:21




efforts. On information and belief, Defendants maintain off-shore bank accounts and regularly

move funds from their financial accounts to off-shore bank accounts outside the jurisdiction of

this Court to avoid payment of any monetary judgment awarded to Plaintiffs. Indeed, analysis of

financial account transaction logs from previous similar cases indicates that off-shore

counterfeiters regularly move funds from U.S.-based financial accounts to off-shore accounts

outside the jurisdiction of this Court.

        51.    On information and belief, Defendants are an interrelated group of counterfeiters

working in active concert to knowingly and willfully manufacture, import, distribute, offer for

sale, and sell Counterfeit Products in the same transaction, occurrence, or series of transactions

or occurrences. Defendants, without any authorization or license from Plaintiffs, have jointly

and severally, knowingly and willfully used and continue to use Plaintiffs’ Trademarks in

connection with the advertisement, distribution, offering for sale, and sale of Counterfeit

Products into the United States and Illinois over the Internet.

        52.    Defendants’ unauthorized use of Plaintiffs’ Trademarks in connection with the

advertising, distribution, offering for sale, and sale of Counterfeit Products, including the sale of

Counterfeit Products into the United States, including Illinois, is likely to cause and has caused

confusion, mistake, and deception by and among consumers and is irreparably harming

Plaintiffs.

                            COUNT I
     TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

        53.    Plaintiffs hereby re-allege and incorporate by reference the allegations set forth in

the preceding paragraphs.

        54.    This is a trademark infringement action against Defendants based on their

unauthorized use in commerce of counterfeit imitations of the federally registered Plaintiffs’

                                                 21
    Case: 1:21-cv-01827 Document #: 1 Filed: 04/06/21 Page 22 of 25 PageID #:22




Trademarks in connection with the sale, offering for sale, distribution, and/or advertising of

infringing goods. Plaintiffs’ Trademarks are highly distinctive marks. Consumers have come to

expect the highest quality from Plaintiffs’ Products offered, sold, or marketed under Plaintiffs’

Trademarks.

       55.     Defendants have sold, offered to sell, marketed, distributed, and advertised, and

are still selling, offering to sell, marketing, distributing, and advertising products using

counterfeit reproductions of Plaintiffs’ Trademarks without Plaintiffs’ permission.

       56.     Plaintiffs are the exclusive owners of their respective Plaintiffs’ Trademarks.

Plaintiffs’ United States Registrations for the Plaintiffs’ Trademarks (Exhibits 1-3) are in full

force and effect. On information and belief, Defendants have knowledge of Plaintiffs’ rights in

Plaintiffs’ Trademarks, and are willfully infringing and intentionally using counterfeits of

Plaintiffs’ Trademarks.      Defendants’ willful, intentional and unauthorized use of Plaintiffs’

Trademarks is likely to cause and is causing confusion, mistake, and deception as to the origin

and quality of the Counterfeit Products among the general public.

       57.     Defendants’      activities   constitute   willful   trademark   infringement   and

counterfeiting under Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       58.     Plaintiffs have no adequate remedy at law, and if Defendants’ actions are not

enjoined, Plaintiffs will continue to suffer irreparable harm to their reputations and the goodwill

of Plaintiffs’ Trademarks.

       59.     The injuries and damages sustained by Plaintiffs have been directly and

proximately caused by Defendants’ wrongful reproduction, use, advertisement, promotion,

offering to sell, and sale of Counterfeit Products.




                                                  22
    Case: 1:21-cv-01827 Document #: 1 Filed: 04/06/21 Page 23 of 25 PageID #:23




                                   COUNT II
                  FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

       60.      Plaintiffs hereby re-allege and incorporate by reference the allegations set forth in

the preceding paragraphs.

       61.      Defendants’ promotion, marketing, offering for sale, and sale of Counterfeit

Products has created and is creating a likelihood of confusion, mistake, and deception among the

general public as to the affiliation, connection, or association with Plaintiffs or the origin,

sponsorship, or approval of Defendants’ Counterfeit Products by Plaintiffs.

       62.      By using Plaintiffs’ Trademarks in connection with the sale of Counterfeit

Products, Defendants create a false designation of origin and a misleading representation of fact

as to the origin and sponsorship of the Counterfeit Products.

       63.      Defendants’ false designation of origin and misrepresentation of fact as to the

origin and/or sponsorship of the Counterfeit Products to the general public involves the use of

counterfeit marks and is a willful violation of Section 43 of the Lanham Act, 15 U.S.C. § 1125.

       64.      Plaintiffs have no adequate remedy at law and, if Defendants’ actions are not

enjoined, Plaintiffs will continue to suffer irreparable harm to their reputations and the associated

goodwill of Plaintiffs’ brands.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:

1) That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

   confederates, and all persons acting for, with, by, through, under or in active concert with

   them be temporarily, preliminarily, and permanently enjoined and restrained from:

       a. using Plaintiffs’ Trademarks or any reproductions, counterfeit copies or colorable

             imitations thereof in any manner in connection with the distribution, marketing,

                                                 23
    Case: 1:21-cv-01827 Document #: 1 Filed: 04/06/21 Page 24 of 25 PageID #:24




           advertising, offering for sale, or sale of any product that is not a genuine Plaintiffs’

           Product or is not authorized by Plaintiffs to be sold in connection with Plaintiffs’

           Trademarks;

       b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

           Plaintiffs’ Product or any other product produced by Plaintiffs, that is not Plaintiffs’

           or not produced under the authorization, control, or supervision of Plaintiffs and

           approved by Plaintiffs for sale under the Plaintiffs’ Trademarks;

       c. committing any acts calculated to cause consumers to believe that Defendants’

           Counterfeit Products are those sold under the authorization, control or supervision of

           Plaintiffs, or are sponsored by, approved by, or otherwise connected with Plaintiffs;

       d. further infringing Plaintiffs’ Trademarks and damaging Plaintiffs’ goodwill; and

       e. manufacturing, shipping, delivering, holding for sale, transferring or otherwise

           moving, storing, distributing, returning, or otherwise disposing of, in any manner,

           products or inventory not manufactured by or for Plaintiffs, nor authorized by

           Plaintiffs to be sold or offered for sale, and which bear any of Plaintiffs’ trademarks,

           including the Plaintiffs’ Trademarks, or any reproductions, counterfeit copies or

           colorable imitations thereof;

2) Entry of an Order that, upon Plaintiffs’ request, those with notice of the injunction, including,

   without limitation, any online marketplace platforms such as eBay, AliExpress, Alibaba,

   Amazon, Wish.com, and Dhgate (collectively, the “Third Party Providers”) shall disable and

   cease displaying any advertisements used by or associated with Defendants in connection

   with the sale of counterfeit and infringing goods using the Plaintiffs’ Trademarks;

3) That Defendants account for and pay to Plaintiffs all profits realized by Defendants by reason

   of Defendants’ unlawful acts herein alleged, and that the amount of damages for
                                                24
    Case: 1:21-cv-01827 Document #: 1 Filed: 04/06/21 Page 25 of 25 PageID #:25




   infringement of the Plaintiffs’ Trademarks be increased by a sum not exceeding three times

   the amount thereof as provided by 15 U.S.C. § 1117;

4) In the alternative, that Plaintiffs be awarded statutory damages for willful trademark

   counterfeiting pursuant to 15 U.S.C. § 1117(c)(2) of $2,000,000 for each and every use of the

   Plaintiffs’ Trademarks;

5) That Plaintiffs be awarded their reasonable attorneys’ fees and costs; and

6) Award any and all other relief that this Court deems just and proper.



Dated this 6th day of April 2021.            Respectfully submitted,


                                             /s/ Justin R. Gaudio
                                             Amy C. Ziegler
                                             Justin R. Gaudio
                                             Jake M. Christensen
                                             Abby M. Neu
                                             Greer, Burns & Crain, Ltd.
                                             300 South Wacker Drive, Suite 2500
                                             Chicago, Illinois 60606
                                             312.360.0080 / 312.360.9315 (facsimile)
                                             aziegler@gbc.law
                                             jgaudio@gbc.law
                                             jchristensen@gbc.law
                                             aneu@gbc.law

                                             Counsel for Plaintiffs Manchester United Football
                                             Club Limited, Tottenham Hotspur Limited, and The
                                             Liverpool Football Club and Athletic Grounds
                                             Limited




                                               25
